Name: Council Implementing Regulation (EU) 2018/1863 of 28 November 2018 implementing Article 21(1) of Regulation (EU) 2016/44 concerning restrictive measures in view of the situation in Libya
 Type: Implementing Regulation
 Subject Matter: Africa;  international affairs;  civil law;  European construction
 Date Published: nan

 29.11.2018 EN Official Journal of the European Union L 304/1 COUNCIL IMPLEMENTING REGULATION (EU) 2018/1863 of 28 November 2018 implementing Article 21(1) of Regulation (EU) 2016/44 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2016/44 of 18 January 2016 concerning restrictive measures in view of the situation in Libya and repealing Regulation (EU) No 204/2011 (1), and in particular Article 21(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 January 2016, the Council adopted Regulation (EU) 2016/44. (2) On 16 November 2018, the United Nations Security Council (UNSC) Committee established pursuant to UNSC Resolution 1970 (2011) added one person to the list of persons and entities subject to restrictive measures. (3) Annex II to Regulation (EU) 2016/44 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) 2016/44 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2018. For the Council The President J. BOGNER-STRAUSS (1) OJ L 12, 19.1.2016, p. 1. ANNEX The following person is added to the list in Annex II of Regulation (EU) 2016/44: 28. Name: 1: Salah 2: Badi 3: na 4: na Title: na Designation: Senior commander of the armed anti-GNA Al-Somood front, also known as Fakhr or Pride of Libya , and the Misratan Al Marsa Central Shield brigade DOB: na POB: na Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on: 16 Nov. 2018Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Listed pursuant to paragraph 22 (a) of resolution 1970 (2011), paragraph 4 (a) of resolution 2174 (2014) and paragraph 11 (a) of resolution 2213 (2015). Additional information:  Salah Badi has consistently attempted to undermine a political resolution in Libya through his support for armed resistance. Open source evidence confirms Salah Badi is a senior commander of the armed anti-GNA Al-Somood front, also known as Fakhr or Pride of Libya , and the Misratan Al Marsa Central Shield brigade.  He has played a leading role in the recent fighting in Tripoli which began on 27 August 2018, in which at least 115 people were killed, most of which are civilians. Forces under his command were specifically referred to by UNSMIL when it called on all parties to the fighting to cease acts of violence (and reminded them that targeting civilians and civilian installations is prohibited by IHL).  During late 2016 and 2017, Salah Badi led anti-GNA militias in attacks on Tripoli in repeated attempts to remove power from the GNA and restore the unrecognised National Salvation Government  of Khalifa Ghwell. On 21 February 2017, Badi appeared next to tanks in a YouTube video recorded outside the Rixos hotel in Tripoli, and threatened to confront the Unrecognised Government of National Accord. On 26 and 27 May 2017 Fakhr Libya ( Pride of Libya ) forces led by Salah Badi attacked locations in Tripoli including the Abu Sleem area and airport road. Reliable media reports, corroborated by social media, said Badi's forces used tanks and heavy artillery in the attack.